 In the Matter Of ATHENS MANUFACTURING COMPANYandTEXTILEWORKERS UNION OF AMERICA, C. I. O.Case No. 10-0-1767.-Decided July 18, 1946Mr. M. A. Proivell,for the Board.Weekes cf Candler, by Messrs. John Wesley WeekesandMurphyCandler,of Decatur, Ga.; andMr. Abit Nix,of Athens, Ga., for therespondent.Messrs. Kenneth DoutyandGeorge R. Jonrnard,of Atlanta, Ga., forthe.Union.Mr. Harry W. Clayton, Jr.,of counsel to the Board.DECISIONANDORDEROn May 3, 1946, Trial Examiner Horace A. Ruckel issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices affecting commerce and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.The TrialExaminer also found that the dismissal of Mattie Hollis was not aviolation of Section 8 (3) of the Act and recommended that theallegations of the complaint respecting this matter be dismissed.Thereafter, the respondent and counsel for the Board filed exceptionsto the Intermediate Report.On June 18, 1946, the Board heard oralargument at Washington, D. C., in which the respondent and theUnion participated.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions of the respondent and counsel for theBoard, and the entire record in the case and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with themodifications and additions hereinafter set forth.1.We agree with the Trial Examiner, and we find, that the re-spondent has engaged in unfair labor practices within the meaningof Section 8 (5) and (1) of the Act.(;:9N. L. R. R.. No. 75.605 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn finding that the respondent has refused to bargain within themeaningof Section 8 (5) of the Act, we do not rely upon the TrialExaminer's concluding finding thatAs has been found, the respondent, at the second conference,insisted on its own form of proposed contract as a basis of dis-cussion, thrusting aside the Union's request that the negotiationsproceed on the basis of the contract submitted by the Union al-though the parties had already reached an agreement on severalof its provisions.The Union thereafter was in the position ofattempting to liberalize a contract drawn up from the standpointof the respondent's interests, by forcing into it certain provisionsof advantage to itself.The respondent's counterproposal dealt with substantially all thesubjects of collective bargaining with respect to which the Union hadmade demands, and in this connection there is no showing that therespondent refused to discuss any of the Union's proposals. In fact,the respondent made several changes in its proposed contract to meetobjections by the Union.In these circumstances, we are of the opinionthat the respondent's insistence upon its counterproposal as a basisof discussion does not reflect lack of good faith.In concurring in the Trial Examiner's conclusion that the respondenthas violated Section 8 (5) of the Act,' we do rely, however, upon theremaining findings contained in the Intermediate Report and particu-larly upon the following circumstances: (a) The statements of 0. D.Grimes, the respondent's vice president and general manager, at theconclusion of the first bargaining conference on September 1, 1944,that, among other things, "I am going to tear up this union if it ispossible.It isn't to my interest that the Union be built. It is onlysomething to cause trouble and tear down the employees in the plant....If it is possible, I am going to destroy the Union. . ." 2These remarks plainly were the antithesis of an intention to complywith the obligation imposed by the Act to "enter into discussion withan open and fair mind, and a sincere purpose to find a basis of agree-ment." 3 (b) The unilateral action of the respondent in setting theiThe Trial Examiner has found that the respondent's refusal to bargain dates fromAugust 14, 1944.The complaint alleges, however, a refusal to bargain on and afterSeptember 1, 1944, and the respondent first manifested its willingness to comply with itsduty under Section 8 (5) at the conference of this date.We therefore find that therespondent failed and refused to bargain on and at all times after September 1, 1944, ratherthan August 14, 1944.2The respondent has excepted to the Trial Examiner's finding that Grimes made thestatements quoted above on the ground,inter alla,that the Trial Examiner "failed to takecognizance of or give credit to"testimony of Personnel Manager Carnes which corroboratedGrimes' denial that he had made these statements.Carnes testified that be did not hearGrimes make these remarks.The lack of reference in the Intermediate Report to Carnes'testimony does not establish that the Trial Examiner failed "to take cognizance of" it. Inany event, we have considered Carnes' testimony in connection with Grimes' denial and,like the Trial Examiner, credit the testimony of White, which was corroborated by thatof Chambers, that Grimes made these statements.3Globe Cotton Mills v. N. L. R. B.,103 F. (2d) 91 (C. C. A. 5), enf'g 6 N. L. R. B. 461. ATHENS MANUFACTURING COMPANY607week of July 4 as vacation week, when the parties were negotiating avacation clause upon which agreement had not been reached.We agreewith the TrialExaminerthatsuch unilateralaction byan employer ona matter under negotiation constitutes, in itself,a refusalto bargaincollectively.(c)The action of the respondent in repudiating theagreements of its representatives.In this respect, it appears, that therespondent did notdelegate to its representativesauthority to bind it.The power-of the representative is a factor which must be considered inthe light of other evidence in order to determine whether the respond-ent made a good faith effort to-negotiate.' In the instant case, the re-sponclent:'spresident and its vice president and general managerattended several of the bargaining conferences at these conferences therespondent's side of the negotiations was conducted by counsel for therespondent, a. representative who did not have the authority to bind therespondent.Following these conferences, counsel for the respondentdrew up and submitted to the Union a contract to which the Unionagreed with the exception of a clause relating to vacations. , Shortlythereafter, the respondent's personnel manager reached agreement withthe Union concerning a. vacation plan. Immediately following this,however, Grimmes, the respondent's vice president and general manager,.repudiated the ag)eement regarding vacations reached by the person-nel manager and a few days later repudiated in substantial part theproposed contract which the respondent's counsel had submitted to theUnion.In thus repudiating what the respondent's representatives haddone, Grimes himself made no effort to negotiate to the end that anagreement might be reached. Indeed, as set forth in the Intermediate,Report, when asked concerning the previous agreementregardinga vacation during the week of July 4, Grimes states that "it was toolate to have a vacation on the July 4th week and that at this time hecould do nothing about it."Yet, as mentioned above, the respondentthereafter unilaterally set the week of July 4 as a vacation week. In.sum, the respondent designated as its representatives in negotiationspersons without authority to bind it; when such representatives reachedan agreement, the respondent's representative who possessed sufficientauthority repudiated the agreement, made no effort himself to reachany agreement, and took unilateral action concerning a subject ofbargaining which had been under negotiation.We regard Grimes'conduct as a clear manifestation of the lack of good faith which hehad expressed at the outset of negotiations, and we find that the methodoutlined above of conducting negotiations by the respondent evidencedits intention not to comply with its duty under Section 8 (5) of theAct.4SeeGreat Southern Truakrug Companyv.N. L. R.B.. 127 F.(2(1) 180. 185(C. C. A. 4). 608DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.We agree with the Trial Examiner that "as an immediateresult;of this rejection [of the Union's offer before the National War LaborBoard] and of the respondent's unfair labor practices, the respondent'semployees struck" on August 29, 1945.We further find that the re-spondent's unfair labor practices were the fundamental cause of thestrike which began on August 29, 1945, and of its prolongation there-after.sTHE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order the respondent to cease and desist there-from and to take certain affirmative action which will effectuate thepolicies of the Act.We have found that the respondent has refused to bargain collec-tively with the Union as the exclusive representative of its employeesin an appropriate, unit in violation of Section 8 (5) of the Act.We,therefore, shall order that the respondent, upon request, bargain col-lectively with the Union as the exclusive representative of its employeesin an appropriate unit in respect to rates of pay, wages, hours, andother terms and conditions of employment.We have found that the unfair labor practices of the respondentcaused and prolonged the strike which began on August 29, 1945. Inorder to restore thestatus quoas it existed prior to the time the re-spondent engaged in such unfair labor practices, we shall order thatthe respondent : (1) offer reinstatement to their former or substantiallyequivalent position, without projudice to their seniority and otherrights and privileges, to those employees who went on strike on August29, 1945, or thereafter, and who have applied for and have not beenoffered reinstatement, and (2) upon application offer reinstatementto their former or substantially equivalent position. without prejudiceto their seniority or other rights and privileges, to those employees whowent on strike on said date, or thereafter, and who have not previouslyapplied for reinstatement.The reinstatement of employees in categories (1) and (2) aboveshall be effected by dismissing, if necessary,, all persons hired on orafter August 29, 1945, the date of the commencement of the strike,and not in the respondent's employ on said date. If there is then not.sufficient employment available for the employees to be offered rein-statement, all available positions shall be distributed among suchemployees without discrimination against any employee, because of hisunion affiliation or activities, following such a system of seniority orother non-discriminatory practice to such extent as has heretofore°Matter of TheBarrettComPantt,41 N. L. R. B. 1327, enfd N,L. R. B.V.TheBarrettCompany,135 F.(2d)'959(C. C. A. 7),and cases cited therein. ATHENS MANUFACTURING COMPANY609been applied in the conduct of the respondent's business.Those em-ployees, if any, remaining after such distribution, for whom no em-ployment is immediately available, shall be placed upon a preferentiallist and thereafter offered employment in their former or substantiallyequivalent positions as such employment becomes available and beforeother persons are hired for such work, in the order determined amongthem by the system of seniority or other non-discriminatory practice.We shall also order the respondent to make whole those employeeswho went on strike on August 29, 1945, or thereafter, and who haveapplied for and have not been offered reinstatement, for any loss ofpay they may have suffered by reason of the respondent's refusal, ifany, to reinstate them, as provided above, by payment to each of themof a sum of money equal to that which lie would normally have earnedas wages during the period from five (5) days after the date on whichhe applied for reinstatement to the date of the respondent's offer ofreinstatement or placement on a preferential list, less his net earnings 6if any, during such period.We shall order the respondent to makewhole those employees who went on strike on August 29, 1945, or there-after, who have applied for and who have received reinstatement, forany loss of pay they may have suffered by reason of the respondent'srefusal, if any, to reinstate them within five (5) days from the dateof such application, by payment to each of them of a sum of moneyequal to that which he would normally have earned as wages duringthe period from five (5) days after the date upon which he appliedfor reinstatement to the date upon which he was reinstated, less hisnet earnings, if any, during such period.We shall also order therespondent to make whole those employees who went on strike onAugust 29, 1945, or thereafter, and who have not previously appliedfor reinstatement, for any loss of pay they may suffer by reason ofthe respondent's refusal, if any, to reinstate there, as provided above,by payment to each of them of a sum of money which he would nor-mally have earned as wages during the period from five (5) days afterthe date on which he applied for reinstatement to the date of therespondent's offer of reinstatement or placement on a preferential list,less his net earnings during such period.As recommended in the Intermediate Report, we shall dismiss theallegations of the complaint with respect to the discharge of MattieHollis."By net earnings" is meant earnings less expenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-w1wre than for the respondent. which would not have been incurred but for his unlawfuldischarge and the conseauent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,8N. L. R. B. 440.Monies received for work performedupon Federal, State, county, municipal, or other work-relief projects shall be consideredar earnings. SeeRepubiir Steel Corporation v. S. L. R. B.,311 U. S. 7.70159'?--47--col. rill40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Athens ManufacturingCompany, Athens, Georgia, and its officers, agents, successors, andassigns shall :1.Cease and desist from :(a)Refusing to bargain collectively with Textile Workers Unionof America, C. I. 0., as the exclusive representative of all productionand maintenance employees at its Athens, Georgia, plant, includingthe employees at the warehouse and the hydroelectric plant and in-cluding inspectors and watchmen, but excluding executives, techni-cal employees, office employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction ;(b)Threatening to shut down its mill before bargaining withTextileWorkers Union of America, C. I. 0., and urging or solicit-ing employees to abandon their strike activity in disregard of the de-cision of their bargaining representative,:,(c)In any manner interfering with the efforts of Textile WorkersUnion of America, C. I. 0., to bargain collectively with it.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Textile Workers Unionof America, C. I. 0., as the exclusive representative of all productionand maintenance employees at the respondent's Athens, Georgia, plant,including the employees at the warehouse and at the hydroelectricplant and including inspectors and watchmen, but excluding execu-tives, technical employees, oflice employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, with respect to rates of pay, wages, hours ofemployment, and other conditions of employment(b)Offer to those employees who went on strike on August 29,1945, or thereafter, and who have applied for and have not been of-fered reinstatement, immediate and full reinstatement to their formeror substantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, in the manner provided in thesection of this Decision entitled "The remedy"; and place those em-ployees for whom employment is not immediately available upon apreferential list in the manner set forth in said section and there-after, in said manner, offer them employment as it becomes available; ATHENS MANUFACTURING COMPANY611(c)Upon application, offer to those employees who went on strikeon August 29, 1945, or thereafter, and who have not previously ap-plied for reinstatement, immediate and full reinstatement to theirformer or substantially equivalent position, without prejudice to theirseniority and other rights and privileges, in the manner provided inthe section of this Decision entitled "The remedy"; and place thoseemployees for whom employment is not immediately available upona preferential list in the manner set forth and thereafter, in said man-ner, offer them employment as it becomes available;(d)Make whole the employees who went on strike on August 29,1945, or thereafter, and who have applied for reinstatement for anyloss of pay they may have suffered by reason of the respondent'srefusal, if any, to reinstate them within five (5) days of their respec-tive applications, as provided in the section of this Decision entitled"The remedy," by payment to each of them of a sum of money equal tothat which he normally would have earned as wages during the periodfrom five (5) days after the date on which he applied for reinstate-ment to the date of the respondent's offer of reinstatement or place-ment upon a preferential list, less his net earnings, if any, during saidperiod ;(e)Make whole the employees who went on strike on August 29,1945, or thereafter, and who have applied for and received reinstate-ment, for any loss of pay they may have suffered by reason of the re-spondent's refusal, if any, to reinstate them within five (5) days oftheir respective applications, as provided in the section of this Decisionentitled "The remedy," by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages duringthe period from five (5) days after the date on which he applied forreinstatement to the date of his reinstatement, less his net earnings, ifany, during such period;(f)Make whole the employees who went on strike on August 29,1945, or thereafter, and who have not applied for reinstatement, forany loss of pay they may suffer by reason of the respondent's refusal,if any, to reinstate them, as provided in the section of this Decisionentitled "The remedy," by payment to each of them of a sum of moneyequal to that which he normally would have earned as wages duringthe period from five (5) days after the date on which he applied forreinstatement to the date of the respondent's offer of reinstatement orplacement upon a preferential list, less his net earnings, if any, duringsaid period;(g) Post immediately in conspicuous places at its Athens, Georgia,plant, copies of the notice attached hereto and marked "AppendixA." Copies of the notices to be furnished by the Regional Director forthe Tenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt 612DECISIONS OF NATIONALLABOR RELATIONS BOARDthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places where re-spondent customarily posts notices to employees.Reasonable stepsshall be taken by the respondent to insure that said notices are notaltered, defaced, or covered by any other material;(h) Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of the complaint respect-ing the discharge of Mattie Hollis be, and they hereby are, dismissed.APPENDIX ANOTICE TO ALL EMPLOYEESPtIrsuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with the efforts ofTextileWorkers Union of America, C. I. 0., to bargain collec-tively with us.WE WILL NOT threaten to shut down our mill before bargain-ing with the Textile Workers Union of America, C. I. 0., or urgeor solicit employees to abandon their strike activity in disregardof the decision of their bargaining representative.WE WILL BARGAIN collectively upon request with the above-named union as the exclusive representative of all employees inthe bargaining unit described herein with respect to rates of pay,hours of employment, or other conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is : all production andmaintenance employees at the Athens, Georgia, plant, includingthe employees at the warehouse and the hydroelectric plant, andincluding inspectors and watchmen, but excluding executives,technical employees, office employees, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees or effectivelyrecommend such action.AVE WILL OFFER to those employees who went on strike onAugust 29, 1945, or thereafter, and who have applied for andhave not been offered reinstatement, immediate and full rein-statemeut to their former or substantially equivalent positions in ATHENS MANUFACTURING COMPANY613the manner set forth in the Board's Decision,without prejudiceto any seniority or other rights previouslyenjoyed.WE WILL OFFER,upon application,to those employeeswho went on strike August 29, 1945,or thereafter,and who havenot previouslyappliedfor reinstatement,immediate and full re-instatement to their former or substantially equivalent positionsin the manner set forth in the Board'sDecision,without prej-udice to any seniority or other rights previously enjoyed.WE WILL make whole the employees who went on strikeAugust 29,1945, or thereafter,for any loss of pay suffered as aresult of our refusal,if any, to reinstate them in the manner setforth in the Board's Decision.ATHENS MANUFACTURING COMPANYEmployer.By ---------------------------------------(Representative)(Title)Dated--------------------NOTE : Any of the employees in the above categories presently serv-ing in the armed forces of the United States will be offered reinstate-ment upon application in accordance with the Selective Service Netafter discharge from the armed forces.This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. M. A. Prowell,for the Board.Weekes & Candler,byMessrs. John Wesley WeekesandMurphy Candler,ofDecatur, Ga., andMr. Abit Nix,of Athens, Ga., for the respondent.Messrs. Kenneth DontyandGeorge R. Jonnard,of Atlanta, Ga., for the Union.STATEMENT OF THE CASEUpon an amended charge filed on March 7, 1946, by Textile Workers Unionof America, C. I. 0., herein called the Union, the National Labor RelationsBoard, herein called the Board, by its Regional Director for the Tenth Region(Atlanta, Georgia), issued a complaint dated March 7. 1946, against AthensManufacturing Company, herein called the respondent, alleging that the re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1), (3) and (5) and Section 2 (6) and(7) of the National Labor Relations Act. 49 Stat. 449, herein called the Act.With respect to the unfair labor practices the complaint alleged, in sub-stance, that the respondent (1) on or about September 1, 1944, and thereafter,failed and refused to bargain collectively with the Union although it representeda majority of the respondent's employees in an appropriate unit; (2) on orabout August.20. 1945. discharged and thereafter refused to reinstate Mattie 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDHollis because of her union membership and activity; and (3) since August 1,1944, has warned employees against joining the Union, and threatened themwith loss of employment if they did so ; stated to employees that the respondentwould never sign a contract with the Union ; attempted to dissuade employeesfrom participating in a Strike caused by the respondent's unfair labor practices,and otherwise interfered with, restrained, and coerced its employees in theexercise of the privileges guaranteed by the Act. Copies of the complaint,together with notice of hearing thereon, were duly served upon the respondentand the Union.On March 18, 1946, the respondent filed an answer admitting some of theallegations of the complaint but denying that it had engaged in any unfair laborpractices.Pursuant to notice, a hearing was held from -larch 25 to 28, 1946, at Athens,Georgia, before Horace A. Ruckel, the undersigned Trial Examiner duly appointedby the Chief Trial Examiner.The Board, the Union, and the respondent wererepresented by counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bear-ing upon the issues, was afforded all parties.At the close of the hearing counselfor the Board moved, without objection, to amend the complaint to conform tothe proof in formal matters.The undersigned granted this motion.The partieswere advised that they might argue orally before the undersigned and might filebriefs with the undersigned within 10 days from the close of the hearing.Noneof the parties argued orally.No briefs were filed.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Georgia corporation, maintaining its principal office andplace of business at Athens, Georgia, where it is engaged in the manufacture, sale,and distribution of cotton sheeting, tire cord, and rayon fabrics.During the year1945, the respondent purchased for its Athens plant, raw materials valued inexcess of $1,000,000, of which more than 75 percent was purchased and shippedfrom points outside the State of Georgia.During the same period, the respond-ent manufactured and sold finished products valued in excess of $2,000,000, ofwhich more than 75 percent was shipped to points outside the State of Georgia.The respondent admits that it is engaged in commerce within the meaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDTextile Workers Union of America is a labor organization admitting employeesof the respondent to membership. It is affiliated with the Congress of IndustrialOrganizations.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain; other interference, restraint, and coercion1.The appropriate unit and representation by the Union of a majority thereinOn August 5, 1944, the Board issued a Decision and Order' finding that anappropriate unit of the respondent's employees for the purposes of collectiveIn theMatter of Athens ManufacturingCompanyandTextileWorkers Union of Amer-ica, C. I.0., 57 N. L. R. B. 1115. ATHENS MANUFACTURING COMPANY615bargaining within the meaning of Section 9 (b) of the Act was constituted asfollows :All production and maintenance employees at its plant in Athens,Georgia, including the employees at the warehouse and the hydroelectric plant,and including inspectors and watchmen, but excluding executives, technical em-ployees, office employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status of em-ployees or effectively recommend such action.The unit found consisted of ap-proximately 810 employees.On August 31, 1944, following an election held on August 14, the Board certifiedthe Union as the collective bargaining representative of the employees within theappropriate unit.The undersigned finds that on August 14, 1944, and at all times thereafter,the Union was the duly designated representative of a majority of the employeesin the appropriate unit, and that by virtue of Section 9 (a) of the Act, was, onAugust 14, 1944, and thereafter, the exclusive bargaining representative of allemployees in such unit for the purposes of collective bargaining with respect torates of pay, wages, hours, and other conditions of employment.2.Therefusal to bargainAbout September 1, 1944, Horace White, an international representative of theUnion, together with a shop committee headed by Ed Chambers, met with O. D.Grimes, the respondent's vice president and general manager, Reese Carnes,personnel manager, and others, and presented a proposed contract for discussion.A tentative agreement was reached on a number of provisions. At the conclusionof the meeting a conversation took place between White and Grimes, testified toby the former as follows :Q. Tell us what was said.A. . . . So I said, "Well Mr. Grimes, I believe we are going to be ableto work out a contract here," and I said, "when will we have our next con-ference?" .. .And he said, "Well," he says, "it is your place to build the Union," buthe says, "I am going to be honest and we may as well lay the cards on thetable.I am going to tear up this Union if it is possible. It isn't to myinterest that the Union be built. It is only something to cause trouble andtear down the employees in the plant." He says, "If it is possible I am goingto destroy the Union and if I do . . . if I do that . . . I am going to firethe last one of the committee and I will start out with Ed Chambers," andhe laughed, pointing at him.White's testimony was corroborated in its substance by that of Chambers.Although Grimes denied making the statements above related, the undersigneddoes not credit his denial, and finds that he did make them.The next bargaining conference took place on September 14.This was at-tended by Grimes and Ralph Williams, the latter an attorney who for severalmonths thereafter, until his withdrawal, represented the respondent in pro-tracted negotiations, and by White and others on behalf of the Union.Williamspresented the union representatives with a proposed contract which he haddrafted, and which he termed "counter-proposals."Upon White's suggestionthat the negotiations continue from where they had left off at the first conference,so that the progress already made might be conserved, Williams refused, stating,according to White's uncontradicted and credible testimony, "anything whichmay have tentatively been agreed upon in the last conference is herewith re-pudiated . . .We are starting from scratch."With reluctance, the union 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives agreed to continue the discussion on the basis of the "counter-proposals."At a third conference, on October 6 and 7, Williams submitted a "consolidationof company counter-proposals," which embodied certain changes in the respond-ent's original "counter-proposals" made to meet certain specific objections raisedby the Union at the second conference. Little further progress was made at thethird conference, the respondent's representative insisting, as he had done at thesecond conference, that the "counter-proposals" serve as the basis for discussion,and refusing to discuss the Union's proposed contract.As a result, the usualcollective bargaining roles were reversed.The representatives of the respondentheld the initiative, and the representatives of the Union were in the position ofseeking to force into the proposed contract, as submitted by the respondent,provisions desired by the Union.On October 16, 17, 18, and 19, 1944, further negotiations were undertaken,which were joined by a conciliator from the United States Department of Labor.At this series of conferences Williams, for the respondent, submitted still other"counter-proposals" on contract provisions previously discussed but not agreed to.By November 9, 1944, the parties had reached a point in their negotiationswhere they were in agreement on certain provisions of a contract, but in admitteddisagreement on others, particularly a provision pertaining to vacations.Theseissues the parties presented to the War Labor Board. On April 27, and May 1,1945, after a hearing, that board issued certain directive orders which requiredthe parties to enter into ii contract containing certain provisions which the boardset forth.The provision relating to vacations was as follows:(d)The Company shall provide one week's vacation with pay to eachemployee who has been in the employ of the Company for one year. Vacation(pay) for such employee shall be 2% of his total earnings during the previousyear.After receipt of these directives, Williams drew up a contract which conformedto them in all material respects, except as to vacations.On June 13 he wroteClara Kanun, a field representative of the Union, who succeeded White in thenegotiations, as follows :I have finally completed the Contract and enclose a copy of it. I willcommunicate with you again as soon as I hear from Mr. Grimes.I am also enclosing a copy of a letter which I have written to Mrs. MarthaTaylor with reference to the Petition to Review one provision of the non-wage issue Directive.This letter is, of course, predicated on our agreementas stated in the letter.On the subject of vacations the respondent, acting through Reese Carnes, itspersonnel manager, on June 15 presented the Union with a proposal for vacationpay for employees amounting to 2 percent of their earnings for the preceding 7months, instead of for the preceding 12 months, as called for by the War LaborBoard's directive on the subject.The Union rejected this proposal, and, aftersome discussion, Carnes and the shop committee reduced to writing and signeda clause which substantially conformed to the War Labor Board's directive. Inaddition, the clause as executed, provided that the vacation week for 1945 shouldstart on July 2.On the day following the execution of the vacation clause Carnes phonedKanun and told her that it would have to be canceled because Grimes had"changed his mind about the vacation date."'As a consequence, another meet-3Carnes testified that whileGrimes had given him no authority to agree toa vacationdate,he believed that Grimes would accept the one agreed upon. ATHENS MANUFACTURING COMPANY617ing of the parties took place on June 19, in Williams's office. The credible,uncontradicted, testimony of Kanun as to this meeting was as follows:Q. Tell us what took place at that meeting.A.We opened the discussion by first of all taking up the vacation clause.We told Mr. Williams that the clause in his original proposal retailed tous in the contract under date of June 13, 1945, was unacceptable.We thendiscussed several possibilities of a vacation, clause to be substituted.Mr.Williams went so far as to dictate another proposal to his secretary.When she brought in the proposal dictated by Mr. Williams before con-tinning the discussion on that proposal, I asked Mr. Grimes whether ifwe disposed of our differences on the vacation clause we could arrange adate for the signing of the entire contract because at that time it was theonly issue in dispute.Q. Just a minute. Before you go on, you say it was the only issue indispute.Was the Union in agreement with all points of this 13th of June1945 proposal of the Company with the exception of vacations?A. Yes ; we had advised the Company that we were.Q. All right.A. And we advised its attorney the proposal of June 13, 1945, with theexception of the vacation clause had been completely defined by the WarLabor Board directive orders and therefore we were accepting it as itwas.We felt that the original vocation clause in that June 13, 1945 (pro-posal) (lid not reflect the intentions of the War Labor Board in its orderon that issue and that is why we raised the objection originally.When I asked Mr. Grimes whether lie would agree to it date to sign theentire contract if we disposed of the vacation dispute, Mr. Grimes thenspecifically stated at that time he wasn't ready to sign a contract whichcontained a check-off of dues clause, union seniority or arbitration.Trial Examiner RucxEL. Were those latter clauses which were in thecontract suggested on June 13?The WITNESS. Yes. I then asked Mr. Grimes what lie was going to doabout the vacation with pay if he still agreed to giving a vacation to em-ployees on July 4, 1945-that is, the week of July 4, and lie specifically statedthat it was too late to have a vacation on the July 4th week and that atthis time he could do nothing about it.Following the abortive attempt of the Union to reach an agreement at themeeting on June 19, Williams withdrew as counsel for the respondent, and hisplace was taken by Murphy Candler.On June 24. the respondent unilaterally, and without prior consultation withthe Union, took a vote of its employees as to what week they wanted for theirvacation.On June 26, it posted a notice on its bulletin boards announcingthat it majority of the employees polled voted for the week beginning July 4,and that accordingly the respondent was adopting that period as a vacation.3.The strikeFollowing the failure to reach an agreement on June 19, the relations betweenthe Union and the respondent steadily deteriorated.On August 8. 1945, a strikevote was taken and a substantial majority of the respondent's employees votedto cease work.On August 23, a hearing was held before the National War Labor Board to de-termine why the respondent had not complied with that board's directives ofthe previous April and May.During the hearing the Union offered to resumenegotiations with the respondent for it period of 15 (lays, and at the end of that 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDtime to submitany issueswhich remained unsettled to the National War LaborBoard forfinal determination.The respondent, at the suggestion of the Board,agreed to consider this suggestion for a period of 5 days.On August 28,Candler telegraphed the Union rejecting it.On the following day, August 29, the respondent's employees went on strikeand threw a picket line around the plant.Both the strike and the picket linewere stillin effect at the time of the hearing.On the first day of the strike Grimes made a speech to a group of strikersgathered at the mill entrance during which he said,accordingto his own ad-mission, that the strikers would lose by the strike but that the representativesof the Union from Atlanta, who were present, would probably get theirsalariesraised $5a week for calling it.During the strike Swords, Townes, and other supervisory employees of therespondent,by their ownadmissions,asked employees to abandon the strikeand toreturn to work.On September 17 two employees, Williams and Hollis,called on Grimesin his office and discussed the possibility of the plant's being re-opened.Grimes told them,accordingto his ownadmission,that he "felt thatthe law would compel(the respondent) to offer them their work if they de-manded togo to work," and that "if there were as many as a hundred peoplewho wanted to go to work, why, then (the respondent) would try to open thedoors and offer them their jobs back."Grimes further acknowledged saying thata petition would be the best evidence that a number of employees desired to goback to work, and admitted furnishing Williams and Hollis with paper withwhich to prepare such a petition.The petition, signed by approximately 100employees, was delivered to Grimes later the same day.At Grimes' requestseveral localpolice were stationed at the mill gate, and when a group of em-ployees gathered at the gate preparatory to entering the mill, Grimes told themthat their jobs were waiting for them and to "go to it." A substantial numberof employeesforthwith resumed work.During the strike the Union made several attempts to resume negotiationswith representatives of the respondent.These were without success untilDecember 15, when the first of another series of meetings took place, which con-tinued tothe date of the hearing without resultingin an agreement.4.Other reported acts of interference, restraint, and coercionDuring the contract negotiations, several of the respondent's foremen statedto employees that the respondent would not sign a contract with the Union.For example, Edna Martin, who was reinstated as an employee pursuant to astipulation and order in a previous unfair labor practice case against the respond-ent, testified that on August 27, 1945, 2 days before the strike, Dalton, overseerof the wholesale weaving room, asked her if she intended to strike, stating that itwould not be "right" for her to do so after Grimes had put her back to work andhad paid her back wages "of his own accord." Dalton added, according toMartin, that Grimes would shut down the mill permanently before he wouldsign a contract with the Union.B. Al. Youngblood and R. S. Burgess testified credibly that on the day follow-ing the strike vote Dalton said to Youngblood, within Burgess' hearing, that theemployees would be foolish to strike and that he believed that Grimes wouldshut the mill down permanently before he would sign a contract.Burgess furthertestified that about August 27, 1945, after he had returned from the hearing beforethe War Labor Board in Washington, previously referred to, Dalton asked him ifaCase No. 10-C-1571. ATHENS MANUFACTURING COMPANY619the Union was going to strike.Burgess replied that a strike depended upon therespondent's reply to the Union's offer to negotiate for 5 days.Dalton rejoined,according to Burgess, "If that is what you are waiting on, I can tell you now youare going to strike."Dalton denied making the statements attributed to himby Burgess, Youngblood, and Martin. The undersigned does not credit hisdenial, and finds that he made them in substance as related.John Johnson testified that during the strike, Swords, spinning room foreman,attempted to persuade him to abandon the strike, stating that Grimes wouldnever sign a union contract, and Arbie Duane testified that Swords, on the dayprevious to the strike, warned her to be careful because she was a widow withchildren to support, and declared that Grimes would never sign a union contract.Swords denied making these statements.The undersigned does not credit hisdenial and finds that he made them in substance.ConclusionsThe undersigned is convinced that the respondent at no time intended to bar-gain in good faith with the Union.Grimes' statement at the first negotiatingmeeting that he was going to "tear up" the Union if it was possible, was borne outby the respondent's subsequent conduct of the bargaining negotiations.As hasbeen found, the respondent, at the second conference, insisted on its own formof proposed contract as a basis of discussion, thrusting aside the Union's requestthat the negotiations proceed on the basis of the contract submitted by the Unionalthoughthe partieshad alreadyreachedan agreement on several of its provisions.The Union thereafter was in the position of attempting to liberalize a contractdrawn up from the standpoint of the respondent's interest, by forcing into itcertain provisions of advantage to itself.When, after numerous conferenceswith respondent's representatives lasting several months, the parties were stillunable to agree upon all the terms of a contract, the matter was referred to theNationalWar LaborBoard.In April andMay 1945, thatboard issued its direc-tives settingforththe various provisionswhich it orderedincludedin the contractbetween the parties.Williams, on behalf of the respondent, and apparentlyacting in good faith and in the spirit of the board's directives, drew up a contracton which the partieswere in agreementwith the exception of the vacation clause.At this point the respondent delegated Carnes, its personnel manager, to presenta form of vacation clause to the Union.When, after some discussion, Carnes andthe Union's representatives found themselves in agreement on such a clause andhad reduced it to writing and signed it, it was promptly repudiated by Grimes.At the meeting in Williams' office on June 19, when it appeared that agreementon a vacation clause might again be reached and a complete contract signed,Grimes declared that even if an agreement on a vacation provisionwas arrived athe would not sign the completed contract because be disagreed with provisions re-lating to check off of dues, arbitration, and seniority, agreement on which hadalready been reached.The immediate result of the position taken by Grimes at the conference onJune 19 was the withdrawal of Williams as the respondent's bargaining repre-sentative.From this time on the relations between the respondent and theUnion grew worse.When called before the National War Labor Board in Augustto show why that board's directives had not been complied with, the respondentgave no satisfactory answer.The sole gain from this hearing was the Union'soffer to negotiate for a 15-day period, at the end of which time the National WarLabor Board should resolve all matters not agreed upon between the parties.The respondent agreed to consider this offer for 5 days.At the end of that time 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDit rejected the offer without making any suggestion of its own relating to theresumption of negotiations.As an immediate result of this rejection and of therespondent's unfair labor practices, the respondent's employees struck.During the latter part of June, when the parties were negotiating a vacationclause, the respondent unilaterally and without prior consultation with the Unionset the week of July 4fas vacation week.The undersigned finds that the respond-ent's motive in thus setting a vacation period identical with that previously agreedto in writing between the Union and Carnes, subsequently repudiated by Grimes,was to deprive the Union of any credit which might have accrued to it if theemployees had come to know that vacations had been determined by collectivebargaining.Such unilateral action by an employer on a matter under negotiationconstitutes, in itself, a refusal to bargain collectively.During the strike, the respondent, although finally acceding to the Union'srequest that negotiations be resumed, at the same time initiated a "back-to-work"movement and persuaded a number of its employees to break rank and return towork in derogation of the authority of the Union and the desires of its employeesto act concertedly.The undersigned concludes and finds that the respondent failed and refused atall times after August 14, 1944, to bargain collectively with the Union, and bysoliciting individual employees during the strike to return to work in disregard ofthe decision of their union and authority of the union leadership, by sponsoringand supporting a back-to-work movement, by threatening to shut down its millbefore bargaining with the Union, and by the other facts and circumstances setforth above, interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.B. Tlic discharge of Mattie IlollisMattie Hollis had worked periodically for the respondent for approximately 17years up to the time of her discharge on August 20, 1945.At that time she wasworking in the spinning department under the foremanship of Swords.Hollisjoined the Union in the summer of 1944, shortly after its organization, but thereis no evidence in the record that she became in any wise active in its affairs.The mill was closed on Wednesday and Thursday, August 15 and 16, 1945,to celebrate the victory over Japan.On Friday, August 17, Hollis stayed awayfrom work, sending word to Swords that she would be absent that day on per-sonal business.Swords sent Conley, the assistant foreman or second hand, toHollis' home, instructing him, according to Conley's testimony, to tell her toreport for work that day if she wished to continue to hold her job. Swordsdenied while testifying that he said anything to Conley about Hollis losingher job.The undersigned accepts the testimony of Conley as being nearer inaccord with the fact.The testimony of Conley and Hollis are in agreementthat Hollis told Conley, in reply, that she could not come to work because shehad certain personal business to transact.When Hollis showed up for work on the following Monday, August 20, Swordsapproached her and asked her why she had not reported for work the previousFriday.Hollis replied that she had been absent on personal business andSwords, according to Hollis' testimony which is denied by Swords but which iscredited by the undersigned, asked her if the business was union business.Hollis' further credible testimony, denied by Swords, was to the effect thatwhen Swords wrote out her discharge slip he said: "take this and let theanion get you it job."The respondent's defense to Hollis' discharge is based upon her attendancerecord which the record discloses to be poor, particularly during the last partof her employment Hollis admitted that when the respondent discontinued the ATHENS MANUFACTURING COMPANY621third shift in the fall of 1944, she quit work rather than go to work on thesecond shift.The record shows that she applied for work again in January1945,received it, and continued to work until May 17 of that year when shequit her job to go to California.She applied again on July 26,1945, the be-ginning of her last period of employment. 'Swords' testimony,which the undersigned credits in this respect,was to theeffect that when lie employed Hollis the last time he told her that she wouldhave to work more regularly than she had while on the third shift. Swords'credible testimony was that while on that shift Hollis seldom worked a fullwork-week,laying off because of illness or for some other reason.Hollis ad-mitted that during this period she had frequently been absent because of herown ill health and that of her mother.Swords testified that Hollis, on theoccasion of her rehiring in July 1945,promised that she would thereafter bemore regular in her attendance.The first full week after Hollis' return to work on July 26,she worked 3of the 5 days the mill was then working.The second week she worked thefull 5 days.The third week, from August 13 to August 17, she worked onMonday and Tuesday. On Wednesday and Thursday of that week the millwas shut down.On Friday,as has been related,Hollis was again absent.It is clear from the record that the respondent's employees frequently absentedthemselves from work because of illness, and not infrequently for other reasons.While no records were introduced from which might be drawn a comparisonofHollis'attendance with that of the employees as a whole,Swords'credibletestimony was that it was worse than average.Conley, no longer employedby therespondent and whose testimony was friendly to Hollis, admitted thatabout 2 weeks prior to Hollis'discharge,Swords, at a meeting of the first andsecond hands,declared that the employees were going to have to work moreregularly or else quit their employment,and named three or four employeeswhom he directed Conley to warn. Hollis was not one of these.There is noth-ing in the record to show what the results of Conley'swarning were, or whether.thereafter,and previous to Hollis'discharge,the attendance of these (otheremployees improved.Conclusions as to the dischargeIt is fairly clear from Swords'reference to the union at thetimelie dischargedHollis that he resented Hollis' membership in it.This fact, taken in connectionwith the further fact that the attendance record of a few other employees hadfor some time been at least as bad as that of Hollis,casts suspicion on therespondent'smotive in discharging her.Hollis, however, had been just recentlyrehired with the warning that her attendance must improve.It is clear thatit remained bad.The undersigned believes that her failure to return to workafter a ':-day vacation led Swords to conclude that her attendance, if she wereto continue as an employee,would be no better than during her employmenton the third shift.On the record as a whole, the undersignedbelieves and finds that Holliswas discharged because of her poor attendance record rather than because ofactivityin the Union,concerningwhich thereisno evidence aside from thewere fact of membership.IV. THEEFFECTOF THEUNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in section 1, above,have a close, intimate, and substantial relation to trade, tralftc, and commerceamong the several States and have led to a labor dispute burdening and ob-structing commerce and the free flow of commerce. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE IIEMEDYHaving found that the respondent has engaged in certain unfair labor practicesincluding threats to shut down its mill before bargaining with the Union, solicit-ing Individual employees to abandon- the strike, and sponsoring a back-to-workmovement among its striking employees, all of which, when taken togetherwith the other facts and circumstances above set forth, demonstrate a hostilitytoward the Union and a determination to destroy it as a bargaining agent of therespondent's employees, the undersigned will recommend that the respondentcease and desist therefrom and from in any other manner interfering with,restraining or coercing its employees in the exercise of the rights guaranteedby Section 7 of the Act.He will further recommend that the respondent takecertain affirmative action which the undersigned finds will effectuate the policiesof the Act.It has been found that the respondent has at all times refused to bargaincollectively with the Union as the exclusive representative of its employees inan appropriate unit. In order to effectuate the policies of the At, the under-signed will recommend that, upon request, the respondent bargain collectivelywith the Union as the exclusive representative of its employees in an appro-priate unit in respect to rates of pay, wages, hours and other terms and condi-tions of employment.It having been found that the respondent did not discharge Mattie Hollisbecause of her union membership and activity, the undersigned will recommendthat the complaint be dismissed in this respect.Upon the basis of the foregoing findings of fact and upon the entire recordin the case the undersigned makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, C. 1. 0., is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance employees of the respondent at its Athens,Georgia,plant, including the employees at the warehouse and the hydroelectricplant and including inspectors and watchmen but excluding executives, tech-nical employees, office employees, and supervisory employees-with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, at all times material hereinconstituted and now constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.TextileWorkers Union of America, C. I. 0., was on August 14, 1944, andat all times since has been, the exclusive representative of all the employeesin such unit for the purposes of collective bargaining within the meaning ofSection 9 (a) of the Act.4.By refusing to bargain collectively with Textile Workers Union of Amer-ica, C. I. 0., as exclusive representative of the employees in the appropriate unit,the respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (5) of the Act.5.By interfering with, restraining, and coercing its employees in the exer-cise of the rights guaranteed in Section 7 of the Act the respondent has en-gaged in unfair labor practices within the meaning of Section 8 (1) of theAct.6.The foregoing unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.7.By discharging Mattie Hollis the respondent has not engaged in any un-fair labor practices. ATHENS MANUFACTURING COMPANYRECOMMENDATIONS623Upon the basis of the foregoing findings of fact and conclusions of law the-undersignedrecommendsthatAthensManufacturing Company, itsofficers,agents,successors,and assigns shall:1. ('ease and desist from:(a)Refusing to bargain collectively with Textile Workers Union of Amer-ica,C. I. 0., as the exclusive representative of all production and maintenanceemployees at its Athens, Georgia, plant, including the employees at the ware-house and the hydroelectric plant and including inspectors and watchmen, butexcluding executives, technical employees, office employees, and all super-visory employees with authority to hire, promote, discharge or discipline orotherwise effect changes in the status of employees or effectively recommendsuch action ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the rights to self-organization, to form labororgani-zations, to join or assist Textile Workers Union of America, C. 1. 0., or anyother labor organization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act:(a) Upon request, bargain collectively with Textile Workers Union of America,C. 1. O., as the exclusive representative of all production and maintenance em-ployees at the respondent's Athens, Georgia, plant, including the employees ofthewarehouse and of the hydroelectric plant and including inspectors andwatchmen but excluding executives, technical employees, office employees, andall supervisory employees with authority to hire, promote, discharge or disci-pline or otherwise effect changes in the status of employees or effectively ree-onmiend such action.(b)Post immediately in conspicuous places at its Athens, Georgia, plant,copies of the notice attached hereto and marked "Appendix A." Copies of saidnotice, to be furnished by the Regional Director for the Tenth Region, shall, afterbeing duly signed by the respondent's representative, be posted by the respondentimmediately upon receipt thereof and maintained by it for a period of sixty(601 consecutive days thereafterin conspicuousplaces, including all placeswhere respondent customarily posts notices to employees.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(c)File with the Regional Director for the Tenth Region on or before ten(10) clays from the receipt of this Intermediate Report a report in writingsetting forth in detail the manner and form in which the respondent has coin-plied with the foregoingrecommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies theRegional Directorinwriting that he will comply with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.It is further recommended that the allegations of the complaint respecting\lattie Hollis be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November27, 1945, any party or counsel for the Board may within fifteen (15) days from 624DECISIONSOF NATIONALLABOR RELATIONS BOARDthe date of the entry of the order transferring the case to the Board, pursuantto Section 32 of Article II of said Rules and Regulations file with the Board,Rochambeau Building, Washington 25, D. C., an original and four copies ofa statement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding (including rulings upon allmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof. Immediately upon the filing of such state-ment of exceptions and/or brief, the party or counsel for the Board filing thesame shall serve a copy thereof upon each of the other parties and shall file acopy with the Regional Director.As further provided in said Section 33, shouldany party desire permission to argue orally before the Board, request thereformust be made in writing within ten (10) days from the date of the order traua-IIOKAcF A. RUCKEL,Trial Examiner.Dated May 3, 1946.APPENDIX ANOTICE TO ALI. iv`MPI.oYE1sPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to Join or assist TEXTILE WORKERS UNION OF AMERICA, C. I. O.or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain members of this union, or any otherlabor organization.We will bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit de-scribed herein with respect to rates of pay, hours of employment or otherconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.The bargaining unit is: Allproduction and maintenance employees at the Athens, Georgia, plant, in-cluding the employees at the warehouse and the hydroelectric plant, andincluding inspectors and watchmen, but excluding executives, technical em-ployees, office employees, and all supervisory employees, with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action.ATHENS MANUFACTURING COMPANY,Employer.Dated--------------------By ---------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.